Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments / Remarks
Applicant’s arguments, filed 10/27/21 have been fully considered but are moot due to the new ground of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 3, 7, 9, 13, 15, 19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teterwak (WO 2020/242508) in view of Song, Im2Pano3D: Extrapolating 360 ◦ Structure and Semantics Beyond the Field of View
	
Claim 1
Teterwak discloses a processor (Teterwak, ¶ 125: “system 900 includes a processor 910”), comprising: 

    PNG
    media_image1.png
    508
    805
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    787
    media_image2.png
    Greyscale

one or more circuits to generate, using one or more neural networks (110, 202), a panoramic image from a single image (Teterwak, ¶ 71: “system 100 can create "panoramic" extended images by repeatedly extending an original image.”), the panoramic image including image content (Teterwak, ¶ 71: “system 100 can create "panoramic" extended images by repeatedly extending an original image.”), not represented in the single image (Teterwak, ¶ 58: “The image extension system 100 can be used to simulate an image in this manner by filling in content outside of the bounds of the original image”), generated by the one or more neural networks (Teterwak, ¶ 119: “The generative neural network includes multiple convolutional neural network layers and can have any appropriate neural network architecture. For example, the generative neural network may include one or more skip connections, one or more instance normalization layers, or both.”)
The scope of “image content not represented in the single image” is not defined by Applicant’s specification.  Teterwak discloses extended content (see Fig. 3 above), which preserves both high and low level semantics of the original image (Teterwak, ¶ 6).  However, similarly to Applicant’s disclosure, the precise bounds of extended content are not described.  
As disclosed by Song, semantics would consider the particulars of an object outside the field of view in the same context as both Teterwak and Applicant’s field of endeavor: “In this paper, we explore the task of directly extrapolating 3D structure and semantics for a full panoramic view of a scene when given a view covering 50% or less as input. We refer to this task as semantic-structure view extrapolation” (1. Introduction).  Therefore, before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider content (whether construed broadly as any additional image data added, low level image features or high level semantic features).  
Claim 3
Teterwak discloses wherein the one or more neural networks include one or more generative adversarial networks (GANs) or variational autoencoders (VAEs) for generating extrapolated image content based at least in part on representative features of the single image (Teterwak, ¶ 72: “Moreover, the adversarial training system 116 may process the normalized semantic representation using one or more neural network layers 216 (e.g., fully-connected layers) that are jointly trained with the generative and discriminative neural networks prior to using the semantic representation to condition the discriminative neural network.”; Song, 1. Introduction: “train an autoencoder network. These methods can achieve very impressive inpainting results for holes in color images”)
Claim 7
	The same teachings and rationales in claim 1 are applicable to claim 7. 
Claim 9
	The same teachings and rationales in claim 3 are applicable to claim 9.
Claim 13
	The same teachings and rationales in claim 1 are applicable to claim 13 as the system of claim 1 would be capable of executing the method of claim 13.
Claim 15
	The same teachings and rationales in claim 3 are applicable to claim 15.
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.
Claim 25
	The same teachings and rationales in claim 1 are applicable to claim 25. 

Claim(s) 2, 8, 14, 20-21, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teterwak (WO 2020/242508) in view of Song, Im2Pano3D: Extrapolating 360 ◦ Structure and Semantics Beyond the Field of View in view of Park, MEGAN: Mixture of Experts of Generative Adversarial Networks for Multimodal Image Generation
Claim 2
Teterwak does not explicitly disclose but park makes obvious wherein the single image represents a scene, and wherein a gating network selects at least one of the neural networks based at least in part upon a determined type of the scene (Park, abstract: “Recently, generative adversarial networks (GANs) have shown promising performance in generating realistic images. However, they often struggle in learning complex underlying modalities in a given dataset, resulting in poor-quality generated images. To mitigate this problem, we present a novel approach called mixture of experts GAN (MEGAN), an ensemble approach of multiple generator networks. Each generator network in MEGAN specializes in generating images with a particular subset of modalities, e.g., an image class. Instead of incorporating a separate step of handcrafted clustering of multiple modalities, our proposed model is trained through an end-to-end learning of multiple generators via gating network”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a gating network.  As disclosed, a gating network improves performance with GANs by allowing focus on one image class.  While Teterwak does not disclose a gating network, Teterwak considers different classes of images (“In a particular example, the image processing neural network may be pre-trained to perform a classification task by generating an output characterizing respective likelihoods that an input image depicts an object from each of a predetermined number of object classes (e.g., person, vehicle, bicycle, and so on)” (Teterwak, ¶ 71).  Therefore, Teterwak could be improved using a gating network to allow focus on specific image content types. 
Claim 8
	The same teachings and rationales in claim 2 are applicable to claim 8.
Claim 14
	The same teachings and rationales in claim 2 are applicable to claim 14.
Claim 20
	The same teachings and rationales in claim 3 are applicable to claim 20.
Claim 21
	The same teachings and rationales in claim 4 are applicable to claim 21.
Claim 26
	The same teachings and rationales in claim 3 are applicable to claim 26.
Claim 27
	The same teachings and rationales in claim 4 are applicable to claim 27.

Claim(s) 4-6, 10-12, 16-18, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teterwak (WO 2020/242508) in view of Song, Im2Pano3D: Extrapolating 360 ◦ Structure and Semantics Beyond the Field of View in view of Park, MEGAN: Mixture of Experts of Generative Adversarial Networks for Multimodal Image Generation

Claim 4
	Teterwak does not disclose, but Lin makes obvious wherein the single image and the extrapolated image content are used to generate a cubemap representation for the single image (Lin, ¶¶ 3-5: “panoramic video is being widely used in Virtual Reality (VR) applications…The 360-degree virtual reality (VR) pictures may be captured using a 360-degree spherical panoramic camera or multiple pictures arranged to cover all field of views around 360 degrees. The three-dimensional (3D) spherical picture is difficult to process or store using the conventional picture/video processing devices. Therefore, the 360-degree VR pictures are often converted to a two-dimensional (2D) format using a 3D-to-2D projection method, such as EquiRectangular Projection (ERP) and CubeMap projection (CMP).”)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a cubemap projection.  The motivation would have been to convert the panoramic video into a format easier to process. 
Claim 5
Teterwak does not disclose, but Lin makes obvious wherein a generative network is used to transform the cubemap into the panoramic image (Lin, ¶¶ 3-5: “panoramic video is being widely used in Virtual Reality (VR) applications…The 360-degree virtual reality (VR) pictures may be captured using a 360-degree spherical panoramic camera or multiple pictures arranged to cover all field of views around 360 degrees. The three-dimensional (3D) spherical picture is difficult to process or store using the conventional picture/video processing devices. Therefore, the 360-degree VR pictures are often converted to a two-dimensional (2D) format using a 3D-to-2D projection method, such as EquiRectangular Projection (ERP) and CubeMap projection (CMP).”)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a cubemap projection.  As disclosed, use of neural networks is desirable in formatting of 360 video (“It is desirable to develop neural network based filtering methods to improve picture quality in reconstructed VR360 video sequences”) (Lin, ¶ 16) 
Claim 6
Teterwak does not disclose, but Lin makes obvious wherein the one or more circuits are further to perform post-processing of the spherical panoramic image to cause the spherical panoramic image to be in a format for a specified use (Lin, ¶¶ 24, 84: “The NN processing as mention here can be applied to reconstructed VR pictures in various projection formats such as cubemap projection, Equirectangular Projection (ERP), Truncated Square Pyramid Projection (TSP), Compact Icosahedron Projection (CISP), Compact Octahedron Projection (COHP), or Segmented Sphere Projection (SSP)… FIG. 21 illustrates an exemplary block diagram of a system incorporating the CNN training process according to an embodiment of the present invention. According to this method, an original VR picture sequence associated with a virtual reality (VR) video is received in step 2110, wherein each original VR picture corresponds to a 2D (two-dimensional) picture projected from a 3D (three-dimensional) picture according to a target projection format”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider format conversion.  As disclosed by Lin, many formats exist and there would be a recognized need to convert generated content to an appropriate format. 
Claim 10
The same teachings and rationales in claim 4 are applicable to claim 10.
Claim 11
The same teachings and rationales in claim 5 are applicable to claim 11.
Claim 12
The same teachings and rationales in claim 6 are applicable to claim 12.
Claim 16
The same teachings and rationales in claim 4 are applicable to claim 16.
Claim 17
The same teachings and rationales in claim 5 are applicable to claim 17.
Claim 18
The same teachings and rationales in claim 6 are applicable to claim 18.
Claim 24
The same teachings and rationales in claim 6 are applicable to claim 24.
Claim 30
The same teachings and rationales in claim 6 are applicable to claim 30.
Claim(s) 22-23, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teterwak (WO 2020/242508) in view of Song, Im2Pano3D: Extrapolating 360 ◦ Structure and Semantics Beyond the Field of View, Park, MEGAN: Mixture of Experts of Generative Adversarial Networks for Multimodal Image Generation and Lin (US 2019/0289327)
Claim 22
The same teachings and rationales in claim 4 are applicable to claim 22.
Claim 23
The same teachings and rationales in claim 5 are applicable to claim 23.
Claim 28
The same teachings and rationales in claim 4 are applicable to claim 28.
Claim 29
The same teachings and rationales in claim 5 are applicable to claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611